--------------------------------------------------------------------------------


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement (“First Amendment”) is entered into
by and between ICO Technology, Inc. (“Company”) and Derek R. Bristow
(“Employee”), on January 20, 2009, to be effective as of January 1, 2009 (the
“Effective Date”).
 
WHEREAS, effective January 1, 2008, Employee and Company entered into an
Employment Agreement (the “Employment Agreement”); and
 
WHEREAS, the parties desire to amend certain terms of the Employment Agreement,
pursuant to this First Amendment.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Employee agree as follows:
 
 
1.           All capitalized terms used herein and not otherwise defined herein
have the meaning ascribed to such terms in the Employment Agreement.
 
2.           Clause 2.1 in the Employment Agreement is deleted and replaced with
the following, to be effective as of the Effective Date:
 
2.1           During the Employment Period, Employee shall receive a base salary
("Base Salary"), paid pro-rata in twelve monthly installments.  As of the
Effective Date, Employee’s Base Salary rate is U.S. Dollars (USD) 250,008 per
year, in monthly installments (“Monthly Installments”) of USD 20,834 (the
“Monthly Installment Amount”), payable monthly as follows:
 
a)           For administrative purposes, and for no other reason, Employee’s
pro-rata Base Salary shall be paid from the Company’s Australian affiliate, on
the Australian affiliate’s regular pay schedule which is approximately mid-month
for any given month.
 
b)           The Monthly Instalments shall be paid in Australian Dollars (AUD),
with the currency conversion from USD to AUD on the Monthly Instalment Amount
re-calculated each month as follows: (i) on the first day of each calendar
month, the Monthly Instalment Amount of USD 20,834 shall be converted to AUD
using the U.S. government published exchange rate (i.e. the Federal Reserve
published exchange rate), and the amount so converted, subject to clause (c)
below (the “AUD Monthly Payment Amount”) shall be paid in AUD on the Company’s
Australian affiliate’s next regular monthly pay date.
 
c)           Notwithstanding the applicable exchange rate calculated pursuant to
clause (b) above, in no event shall the monthly conversion (AUD/USD) be a number
lower than 0.50 or greater than 0.90.  Therefore, if the applicable exchange
rate is a number lower than 0.50, then an exchange rate of 0.50 shall apply (in
which case the AUD Monthly Payment Amount would be AUD 41,666); and if the
applicable exchange rate is a number higher than 0.90, then an exchange rate of
0.90 shall apply (in which case the AUD Monthly Payment Amount would be AUD
23,148).

 
Page 1 of 2
 
  Initials _______
 

--------------------------------------------------------------------------------

 

 
3.           Except as amended pursuant to this First Amendment, the Employment
Agreement remains in full force and effect as executed.
 
IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.
 
ICO Technology, Inc.
 

 
/s/ A. John Knapp, Jr.
By:      A. John Knapp, Jr.
Title:    President
 
Employee
 
/s/ Derek R. Bristow
Derek R. Bristow

 
 
 
 
 

 
Page 2 of 2
 
  Initials _______
 
 
 
